"'   r r-",z~
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagelofl /   ~
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                            v.                                         (For Offenses Committed On or After November 1, 1987)


                             Eduardo Ortiz-Cardona                                     Case Number: 3:19-mj-22995

                                                                                       Victor N Pippins
                                                                                       Defendant's      -,


      REGISTRATION NO. 87752298                                                                                FILED
      THE DEFENDANT:
                                                                                                                 AUG 0. 5 2019
       IZI pleaded guilty to count(s) 1 of Complaint
       •    was found guilty to count( s)                                       -- _,QLof~ LJ.S DltlTfJtC/f COURT
                                                                                          .

                                                                               t:tv         .... ''" '"~· r ""'!"' L--,,1'161rur1NIA
                                                                                                                          1
            after a plea of not guilty.                                                   -.._'"lll,1;,......,™"ri•;,;,,w;;-..-..,,,. _DEPUTY
            Accordingly, the defendantis adjudged guilty of such count(s), which involve the followmg oTrensels :

      Title & Section                    Nature of Offense                                                               Count Number{s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

       •    The defendant has beenfound not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      ~ TIME SERVED                              •    ---~---~days

        IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Monday, August 5, 2019
                                                                                     Date of Imposition of Sentence



                                                                                     H'1LtLOCK
                                                                                     UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                        3: 19-mj-22995
